Title: From James Madison to John George Jackson, July 1806
From: Madison, James
To: Jackson, John George



Dear Sir
July-September 1806

I recd. duly yours of  inclosing $300.  The little delay has been no wise inconvenient.  I regret only that I omitted to give you notice that there was no occasion for your being in a hurry.  My last letters from London are of the 9th. & from Paris the 1st. of June.  Nothing had occurred at either place from which the result could be known; On the other hand nothing particularly inauspicious to our hopes.  The rumors of a negociation for peace between G. B. & Her enemies, which of late have gained some strength, necessarily interest our attention.  We have Genl. & Mrs. Dearborn with us, & prepare to go with them to Monticello tomorrow.  Will it be impossible for you to take Orange in your way to Washington?  Present our affects. to Mrs. J. & be assured Dr. Sir of my sincerest esteem & friendship

James Madison

